DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (US PGPub 2017/0025615; hereinafter “Seo”).
Re claim 1: Seo teaches (e.g. figs. 1A and 1B) a light-emitting element comprising: a light-emitting layer (light emitting layer 140; e.g. paragraph 127) provided between an anode electrode (101) and a cathode electrode (102); a hole transportation layer (112) provided between the anode electrode (101) and the cathode electrode (102) and configured to transport holes supplied from the anode electrode (101) to the light-emitting layer (140); and an electron transportation layer (118) provided between the anode electrode (101) and the cathode electrode (102) and configured to transport electrons supplied from the cathode electrode (102) to the light-emitting layer (140), wherein the light-emitting layer (140) includes a quantum dot dopant (guest material 142 can be quantum dots; paragraphs 135, 226, and 227), and an exciplex host (host material 141 provided with organic compounds 141_1 and 141_2 form exciplex; e.g. paragraph 128) formed of a hole transport host (141_1 has function of transporting holes; e.g. paragraph 129) and an electron transport host (141_2 has function of transporting electrons; e.g. paragraph 129), and the quantum dot dopant (142) emits light as a result of exciton energy generated in the exciplex host (141) transitioning to the quantum dot dopant (142).
Re claim 3: Seo teaches the light-emitting element according to claim 1, wherein a material forming the hole transportation layer (112) is the same as a material (hole transport material can be the same as that used in the most material; e.g. paragraph 312) of the hole transport host (141_1).
Re claim 4: Seo teaches the light-emitting element according to claim 1, wherein a material forming the electron transportation layer (118) is the same as a material (electron transport material can be the same as that used in the most material; e.g. paragraph 312) of the electron transport host (141_2).
Re claim 5: Seo teaches the light-emitting element according to claim 1, wherein a material forming the hole transportation layer (112) is the same as a material (hole transport material can be the same as that used in the most material; e.g. paragraph 312) of the hole transport host (141_1), and a material forming the electron transportation layer (118) is the same as a material (electron transport material can be the same as that used in the most material; e.g. paragraph 312) of the electron transport host (141_2).
Re claim 6: Seo teaches the light-emitting element according to claim 1, wherein the quantum dot dopant (142) has a core-shell structure (core/shell structure; e.g. paragraph 227) and is formed of at least one type of material selected from the group consisting of CdSe/ZnSe, CdSe/ZnS, CdS/ZnSe, CdS/ZnS, ZnSe/ZnS, InP/ZnS, and ZnO/MgO (core/shell structure made from Cd, Se, Zn, S, P, In; e.g. paragraph 227).
Re claim 7: Seo teaches the light-emitting element according to claim 1, wherein a light emission spectrum (emission spectrum of the host material 141 overlaps with absorption band of guest material 142; e.g. paragraph 186) of the exciplex host overlaps with an absorption spectrum of the quantum dot dopant (142).  
Re claim 8: Seo teaches the light-emitting element according to claim 1, wherein an average distance between an exciplex generated in the exciplex host (141) and the quantum dot dopant (142) is not more than 10 nm (as can be seen from fig. 1B, 142 appears to be adjacent and touching 141_1, 141_2).  
Re claim 9: Seo teaches the light-emitting element according to claim 1, further comprising: a hole injection layer (111) configured to inject the holes supplied from the anode electrode (101) into the hole transportation layer (112).  
Re claim 10: Seo teaches the light-emitting element according to claim 1, further comprising: an electron injection layer (119) configured to inject the electrons supplied from the cathode electrode (102) into the electron transportation layer (118).  
Re claim 11: Seo teaches a display device (active matrix display; e.g. paragraph 244) comprising: a plurality of the light-emitting elements of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo as applied to claim 1 above, and further in view of Tilyou et al. (US PGPub 2014/0046083; hereinafter “Tilyou”).
Re claim 2: Seo teaches substantially the entire structure as recited in claim 1 except explicitly teaching the light-emitting element, wherein the light-emitting layer (140) further includes a photosensitive host.  
Tilyou teaches wherein the light-emitting layer (nanoparticles emit light when encapsulated in a polymer matrix; polymer matrix comprises a photocurable polymer; e.g. paragraphs 195-197) further includes a photosensitive host.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use a photocurable polymer for the emission layer matrix as taught by Tilyou in the device of Seo in order to have the predictable results of using a known material which allows for ease of manufacture by being able to use the inkjet printing method of Seo and using the photocuring polymer to cure the final device layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629. The examiner can normally be reached M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822